Name: Commission Regulation (EEC) No 2098/92 of 24 July 1992 amending Regulation (EEC) No 1616/92 laying down detailed rules applicable to the free supply of food products to the population of Albania as provided for in Council Regulation (EEC) No 1567/92
 Type: Regulation
 Subject Matter: foodstuff;  cooperation policy;  civil law;  trade policy;  Europe
 Date Published: nan

 25. 7. 92 Official Journal of the European Communities No L 210/15 COMMISSION REGULATION (EEC) No 2098/92 of 24 July 1992 amending Regulation (EEC) No 1616/92 laying down detailed rules applicable to the free supply of food products to the population of Albania as provided for in Council Regulation (EEC) No 1567/92 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No J 567/92 of 15 June 1992 on a second emergency measure for the free supply of food products to the population of Alba ­ nia (&gt;), Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1738/92 (3), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (4), as last amended by Regulation (EEC) No 674/92 (*), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rate to be applied for the purpose of the common agricultural policy (*), as last amended by Regu ­ lation (EEC) No 2205/90 Q, and in particular Article 2 (4) thereof, Whereas Commission Regulation (EEC) No 161 6/92 ( ®) provides for an emergency measure for the supply of food products to Albania ; Whereas examination has shown there to be an impreci ­ sion in the text of that Regulation at Article 8 (2); Article 1 Article 8 (2) of Regulation (EEC) No 1616/92 is replaced by the following : '2. In the case of invitations to tender as provided for in Article 2 (3) of this Regulation, the successful tenderer must lodge a supply security before the goods are shipped. The amount of the security shall be equal to the intervention buying-in price of all of the basic product that was granted in exchange, adjusted in accordance with monthly increases applicable in the month of submission of tenders, that price being increased by 10 %.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 20. 6 . 1992, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 180, 1 . 7. 1992, p. 1 . (4) OJ No L 166, 25. 6 . 1976, p. 1 . 0 OJ No L 73, 19. 3 . 1992, p. 1 . 0 OJ No L 164, 24. 6 . 1985, p . 1 . 0 OJ No L 201 , 31 . 7. 1990, p . 9 . 8 OJ No L 170, 25. 6 . 1992, p. 18.